Citation Nr: 1738991	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hernia (claimed as residuals of bone growth in the abdomen and pubic symphysis exostosis).

2.  Entitlement to service connection for right shoulder injury.

3.  Entitlement to service connection for a genitourinary disorder, claimed as nocturia.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for major depressive disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from June 1978 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2017; a copy of the transcript is associated with the Veteran's record.  At the hearing the Veteran granted waiver of initial consideration by the RO of any additional evidence received.

Regarding the Veteran's hernia disability claim, he initially filed a claim of service connection for hernia as he was seen in service for groin pain related to engaging in sports activities.  However, the Board notes that the Veteran has described various other symptoms and treatment and has been diagnosed with what he believes are disorders/impairments related to or synonymous with the claimed hernia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  As such, the Board has recharacterized the Veteran's service connection claim for a hernia, to include residuals of bone growth in the abdomen and pubic symphysis exostosis.

The issue of entitlement to service connection for major depressive disorder, claimed as depression is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of bone growth in the abdomen and pubic symphysis exostosis are etiologically related to a disease, injury, or event in service.  

2.  The Veteran did not, without good cause, report for VA examinations scheduled in October 2012 and December 2013.

3.  The record does not contain the needed medical evidence of a current right shoulder disability and medical nexus relating the Veteran's right shoulder disability to an injury and/or event in service.

4.  The record does not contain the needed medical evidence of a current genitourinary disorder/ nocturia disorder and a medical nexus relating the claimed disorder to a disease, injury and/or event in service.

5.  Plantar fasciitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A hernia (claimed as residuals of bone growth in the abdomen and pubic symphysis exostosis) was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for right shoulder injury is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

3.  Service connection for genitourinary disorder, claimed as nocturia is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).

4.  Service connection for plantar fasciitis is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Relevant to these claims, VA provided the Veteran with examinations in March, June and July 2009.  As further development was needed for the adjudication of the Veteran's claims, the RO scheduled the Veteran for a VA examination in October 2012.  He failed to report to that examination.  He was scheduled for a VA examination in December 2013 and he again failed to report.  Due to the Veteran's failure to report for a scheduled VA examination, evidence that would have been pertinent to the claim could not be obtained.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In the December 2012 statement of the case (SOC) the Veteran received notice of the consequences for not reporting for a scheduled VA examination.  When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of a current claimed disability, incurrence or aggravation of a disease or injury in service, and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (e.g., arthritis) may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hernia

The Veteran contends that he has a hernia disorder that began in service in 1994/1995 and throughout the years it has resolved/healed, but it returns.  He has asserted that when he uses the term "hernia" he denotes the injury variously referred to over time by his doctors as "hernia/pulled groin/pubalgia/pubic pain/Valsalva/sports hernia/ groin pain/osteophyte/abdominal pain/pubic symphysis exostosis/bone spur/malunion of pelvis pubis right side/bony growth/torn abdominal which formed a bone island."  He stated that these were not separate injuries, but is a single/the same injury for which his doctors' understanding and description has evolved over time.  

In his August 2004 Report of Medical Examination the Veteran had a normal abdomen (including hernia) on clinical evaluation.  In the accompanied Report of Medical History, he indicated he had never had "Rupture/hernia[.]"

His service treatment records (STRs) include a December 2004 treatment report that notes the Veteran was seen with chronic groin pain for about 3 years.  He described the pain as sharp along the pubis radiating into the groin.  It was noted that he was an active runner and hockey player.  On examination there was no appreciable hernia, or inguinal ligament pain.  His internal ring was slightly larger on the right compared to the left.  The assessment was possible sports hernia.  A January 2005 STR shows the Veteran was seen in reference to "sports hernia[.]"  It was noted that he had right groin pain that improved slightly when he stopped running 4 weeks earlier.  A hernia or hernia-related diagnosis was not rendered.  

A March 2006 clinical report notes the Veteran was seen a year ago for abdominal pain.  He was told there was trauma to a bone in the abdomen.  He reported he was still having pain that was worsening and was aggravated by any movement on the right.  In August 2006 the Veteran received a diagnosis of exostosis symphysis pubis and underwent a surgical procedure (excision).  An August 2007 orthopedic clinic health record shows an assessment of abdominal pain above the pubic area (suprapubic).  

In his January 2008 retirement medical examination report, the Veteran had a normal abdomen (including hernia) on clinical evaluation.  In the accompanied Report of Medical History, he indicated he had never had "Rupture/hernia.  He reported a bony growth in the abdomen that was removed in 2006.  He noted it was in the same vicinity of an abdominal muscle pull in 2007.

On March 2009 VA general medical examination the abdomen was soft, nontender, with good bowel sounds and no evidence of a hernia.  There were no palpable mass.  The diagnosis was degenerative joint disease of pubic symphysis.  

On June 2009 VA examination, the Veteran reported he had an abdominal bone growth in the abdomen, which was diagnosed as exostosis publis symphysis.  The final diagnosis was exostosis publis symphysis.  During the same examination, the Veteran reported he had a bone growth in the right inguinal region in the abdomen.  The diagnosis was bone graft of abdomen.  

In a September 2009 statement that accompanied his notice of disagreement, the Veteran noted that when he uses the term "hernia" he denotes the injury variously referred to over time by his doctors as "hernia/pulled groin/pubalgia/pubic pain/Valsalva/sports hernia/ groin pain/osteophyte/abdominal pain/pubic symphysis exostosis/bone spur/malunion of pelvis pubis right side/bony growth/torn abdominal which formed a bone island."  He noted that they were not separate injuries, but they are a single injury for which his doctors' understanding and description has evolved over time.  He noted that he has been treated for hernia since 1994.

At the March 2017 hearing the Veteran testified that his hernia disorder began in 1995; it resulted from playing hockey.  The hernia appeared to have resolved, but returned in 2004.  In 2006, he reported a history of pain in the pubic symphysis region.

In light of all of the above, the Board finds that service connection for hernia, claimed as residuals of bone growth in the abdomen and pubic symphysis exostosis, is warranted.  As shown above, diagnoses of exostosis symphysis pubis and abdominal pain above the pubic area (suprapubic) were rendered in 2006 and 2007, respectively, during the Veteran's service.  In 2009, following his retirement from service, the Veteran was examined by VA and diagnoses of degenerative joint disease of pubic symphysis, exostosis publis symphysis, and bone graft of abdomen were rendered.  

The Board adds that there is no evidence of any intercurrent injury or disease that could have otherwise caused the Veteran's residuals of bone growth in the abdomen and pubic symphysis exostosis since service.  While the Board acknowledges that there is no explicit medical opinion of record linking the claimed disorders to the Veteran's active service, the Board finds the diagnoses in service, post-service diagnoses after his service, and his credible reports of continued symptomatology to be sufficient to warrant service connection in this case and, therefore, the Board will grant the claim.  As a result the evidence shows that residuals of bone growth in the abdomen and pubic symphysis exostosis, resulted from an injury or event related to the Veteran's service.  As such, service connection is warranted.

Right Shoulder Injury

STRs reveal the Veteran was treated for a right shoulder injury and had complaints of right shoulder pain in service.  Specifically, an August 2007 orthopedic clinic health record shows the Veteran had a shoulder sprain rotator cuff (capsule) and osteoarthritis of the shoulder.  An October 2007 radiologic examination report shows small biceps anchor partial tear verses myxoid degeneration and moderate AC [acromioclavicular] joint osteoarthritis which produced mass effect upon the underlying rotator cuff, which may be associated with impingement syndrome.

On January 2008 retirement medical examination report, an abnormality of the upper extremities was noted on clinical evaluation.  Specifically, the Veteran experienced some right shoulder pain (deltoid pulling).  In the accompanied Report of Medical History, the Veteran indicated he injured his right shoulder in a collision in 2006.

On March 2009 VA general medical examination, the Veteran reported he had a right shoulder disorder from inservice injury.  He had good range of motion with minimal tenderness.  

On June and July 2009 VA joints examinations, the Veteran reported he had injury to the right shoulder.  The right shoulder had normal flexion of 180 degrees, abduction was 160 degrees, external and internal rotations were 90 degrees each.  On 3 repetitive movements, the right shoulder flexion stayed at 180 degrees and external and internal rotation stayed at 90 degrees.  The abduction, however, went to 90 degrees.  No diagnosis was rendered.

In a September 2009 statement that accompanied his notice of disagreement, the Veteran noted that a 2007 MRI [magnetic resonance imaging] diagnosed rotator cuff tear and rotator cuff tears are considered permanent unless surgically repaired, and his was not.  He stated that his "shoulder injury is persistent in that it never ceases to recur periodically, usually under a particular set of motions."  He stated that his pain is not constant, only intermittent, but constancy is not included in the definition of chronic.  He stated that since his injury is permanent and persistent, it is chronic.  

At the March 2017 hearing the Veteran testified that he sustained a right shoulder injury in service in 2005 playing hockey and he continues to have symptoms.  He noted that hockey was an organized military activity.  He stated he received treatment for his right shoulder in service.

The Veteran was scheduled for examinations for his right shoulder injury in October 2012 and December 2013 but did not report to either examination and did not present good cause for failing to report.  Because he did not report, evidence expected from those examinations, which might have been material to the outcome of this claim could not be considered.  See Wood, supra.  In the December 2012 statement of the case (SOC) the Veteran received notice of the consequences for not reporting for a scheduled VA examination.  When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Given the above, the record does not contain a competent medical opinion that addresses current disability of the Veteran's right shoulder or the needed medical nexus relating his right shoulder disability to an injury and/or events in service.  
As the record stands, the Board must find that the competent evidence of record does not show that the Veteran currently has a right shoulder disability that is causally related to his service.  Accordingly, service connection for a right shoulder disability is not warranted.

The Board notes that the Veteran (as a lay person) is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau, supra.  However, the Veteran is not competent to self-diagnose a shoulder disability and attribute its etiology to service.  The available competent medical evidence does not show that his claimed right shoulder disability is related to service.

Consequently, service connection for right shoulder injury is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).

Genitourinary Disorder Claimed as Nocturia

STRs reveal that in an August 2004 Report of Medical History, the Veteran reported having specific pain in the lower front right abdomen when running and climbing stairs and ladders.  A July 2006 CT [computed tomography] of the pelvis reveals moderate-to-severe degenerative joint disease within the synthesis pubis with a large osteophytic spur impressing upon the inferior portion of the urinary bladder.  A September 2007 urology clinic health record shows the Veteran had urinary frequency "more twice once at night (nocturia) [sic]."  On January 2008 retirement medical examination report, the external genitalia (genitourinary) were reported as normal on clinical evaluation.  

On March 2009 VA general medical examination the prostate was not enlarged and the Veteran had a normal PSA [prostate-specific antigen].  On June 2009 VA examination, the Veteran reported that he did not have renal dysfunction.  He reported getting up at night 2 or 3 times to urinate.  During the day he had a normal frequency.  It was noted that the Veteran was not incontinent and did not have stress incontinence.  He did not have surgery of the urinary tract, urinary infections or renal colic or bladder stones.  He did not have acute nephritis, nor was he hospitalized for urinary tract disease.  He did not have neoplasm.  He did not need catheterization, dilation, or drainage and he was not on a specific diet.  He did not have erectile dysfunction.  The diagnosis was that there were no abnormalities of the penis, testicles, epididymides or spermatic cord.  The Veteran had been thoroughly worked up at an Army hospital and it was noted that the only final diagnosis was nocturia and it was presumed that he did not have it at the time of the examination.  There is no evidence that a genitourinary disorder, claimed as nocturia exists.

In a September 2009 statement that accompanied his notice of disagreement, the Veteran noted that he was treated for genitourinary/nocturia symptoms during service in 2007.  At the March 2017 hearing, the Veteran testified that his genitourinary problems started in September 2007, and he has continued treatment for the disorder.

The Veteran was scheduled for examinations for his genitourinary disorder/nocturia in October 2012 and December 2013 but did not report to either examination and did not present good cause for failing to report.  Because he did not report, evidence expected from those examinations, which might have been material to the outcome of this claim could not be considered.  See Wood, supra.  In the December 2012 SOC the Veteran received notice of the consequences for not reporting for a scheduled VA examination.  When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Given the above, the record does not contain a competent medical opinion that addresses current disability of the Veteran's genitourinary system or the needed medical nexus relating his genitourinary disorder/nocturia to a disease, injury and/or events in service.  As the record stands, the Board must find that the competent evidence of record does not show that the Veteran currently has a genitourinary disorder, claimed as nocturia that is causally related to his service.  Accordingly, service connection for a genitourinary disorder/nocturia is not warranted.

The Board notes that the Veteran (as a lay person) is competent to give evidence about observable symptoms.  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau, supra.  However, the Veteran is not competent to self-diagnose a genitourinary disorder and attribute its etiology to service.  The available competent medical evidence does not show that a genitourinary disorder, claimed as nocturia is related to service.

Consequently, service connection for a genitourinary disorder, claimed as nocturia is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b).  

Plantar Fasciitis

In an annual medical examination report, dated in August 2004, the Veteran's feet were normal on clinical evaluation.  It was noted that his feet had a normal arch, and he was asymptomatic for pes cavus.  In the accompanied Report of Medical History, the Veteran indicated he had never had impaired use of his feet.  An August 2007 podiatry clinic health record shows the Veteran complained of pain of the left heel/arch.  The assessment was plantar fasciitis, left foot.  A September 2007 podiatry clinic health record shows an assessment of plantar fasciitis, left foot.

On January 2008 retirement medical examination report, the Veteran's feet were normal on clinical evaluation.  In the accompanied Report of Medical History, the Veteran indicated he did not have impaired use of his feet.

On June 2009 VA examination, the Veteran reported he had pain, weakness, stiffness and swelling when he stands, walks, go up and down steps, and drives; weather changes also caused pain, primarily on the right foot.  The diagnosis was plantar fasciitis of the right foot.  Notably, STRs show a diagnosis of plantar fasciitis of the left foot, with no mention of the right foot.

At the March 2017 hearing, the Veteran testified that his foot problem started in 2007 and it has not been continuous.  It is irritated with activity, especially when he played hockey.  He stated that he stopped running in 2008, and this helped.  He stated that he still has the foot disorder, but it is dormant.

The evidence does not support entitlement to service connection for plantar fasciitis.  Although STRs show diagnoses of left foot plantar fasciitis in August and September 2007, the Veteran's left foot disorder is considered acute and transitory as no further treatment for the left foot was noted in the STRs.  The January 2008 retirement medical examination report, shows the Veteran's feet were normal on clinical evaluation; and in his medical history report, he indicated that he did not have impaired use of his feet.

There are no complaints, treatment or diagnosis of left foot plantar fasciitis after service.  In June 2009 the Veteran was examined by VA and reported he had pain, weakness, stiffness and swelling on the right foot; the diagnosis was plantar fasciitis of the right foot.

The Veteran was scheduled for examinations for plantar fasciitis in October 2012 and December 2013 but did not report to either examination and did not present good cause for failing to report.  Because he did not report, evidence expected from those examinations, which might have been material to the outcome of this claim could not be considered.  See Wood, supra.  In the December 2012 SOC the Veteran received notice of the consequences for not reporting for a scheduled VA examination.  When a claimant fails to report for a scheduled VA examination, without good cause, an original compensation claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Given the above, the record does not contain a competent medical opinion that addresses current disability of the Veteran's plantar fasciitis or the needed medical nexus relating plantar fasciitis to an injury and/or events in service.  As the record stands, the Board must conclude that the competent evidence of record does not support a finding that the Veteran currently has plantar fasciitis that is causally related to his service.  Accordingly, service connection for plantar fasciitis is not warranted.

The Board notes that the Veteran (as a lay person) is competent to give evidence about observable symptoms.  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  The Veteran is not, however, competent to attribute specific symptoms to a medical diagnosis such as plantar fasciitis, and the available competent medical evidence does not show that plantar fasciitis is related to service.

Consequently, service connection for plantar fasciitis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hernia (claimed as residuals of bone growth in the abdomen and pubic symphysis exostosis) is granted.

Entitlement to service connection for a right shoulder injury is denied.

Entitlement to service connection for a genitourinary disorder, claimed as nocturia, is denied.

Entitlement to service connection for plantar fasciitis is denied.



REMAND

Further development is necessary with regard to the claim for major depressive disorder, claimed as depression.  

In March 2009 the Veteran underwent a VA mental disorders examination (Montrose Campus).  The examiner noted that the Veteran meets the DSM-IV criterion for major depressive disorder.  His current diagnosis is related to the depressed feelings he experienced after the death of his wife while he was in the military.  He noted that the Veteran experiences these symptoms on a daily basis and the symptoms are severe in nature.  The Veteran also underwent a VA general medical examination in March 2009 and the examiner diagnosed depression.  Neither examiner provided a definitive nexus opinion relative to the Veteran's major depressive disorder/depression and service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

The Board acknowledges that the Veteran has failed to appear at two scheduled examination without good cause.  However, during the hearing, the Veteran was asked if he would be willing to report for a psychiatric examination to clear up some questions about the etiology of his disability.  He expressed a willingness to report for an examination.  Given this, and in view of the prior examination evidence, on remand a VA psychiatric examination should be scheduled.  The Veteran should be advised that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  

In addition, at the March 2017 hearing the Veteran stated that his major depressive disorder started when his wife died in June 2007 (during service).  He stated that he was treated for grief counseling in service.  He stated he received treatment in 2009 after retirement from the service.  A remand is necessary to attempt to obtain any such treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any further pertinent medical treatment related to his major depressive disorder/depression.  The AOJ should obtain from the Veteran authorization for VA to obtain complete records of his treatment from any provider he identifies and secure such records for the record.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of his major depressive disorder/depression (as well as any other diagnosed psychiatric disorder).  Based on examination/interview of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or greater probability) that major depressive disorder/depression is related to the Veteran's service, including the findings (grief counseling) noted in service?

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature where appropriate.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


